Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-24, 26-30, and 35-39 are pending for examination. Claims 19, and 20 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 12/14/2020. As directed by the amendment, claims 19, 20, 23-24, 26-30 and 35-36 are amended. Claims 1-18, 25, and 31-34 are cancelled. Claim 39 is new.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues the 35 U.S.C. 101 rejection on page 9 of Applicants due to memory usage exceeding a threshold; determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions; and the at least one processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.” Which are understood as possibly being performed in the human mind. Further amended features such as “the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files;” are well understood, routine, and conventional as explained in steps 2A Prong 2 and 2B in the 101 rejection below.
In regards to claim 23 applicant argues “based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of  with generic computer equipment. See MPEP 2106.05(f). It is for these reasons and those detailed below examiner maintains the 35 U.S.C. 101 rejection.
In response to the arguments filed regarding the 35 U.S.C. 102 and 103 rejection, the arguments are moot in view of the new grounds of rejection.

Claim Objections
Claim 28 objected to because of the following informalities:  Claim 28 recites "The apparatus of claim 25", however claim 25 has been cancelled. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.15859552. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be that the claims from U.S. Patent No.15859552 is that the claims are a system and computer program product claim corresponding to the method claim of the instant application. This is a provisional non-statutory double patenting rejection.
Instant Application:15\494,530
Corresponding Application: 15\859,552
Claim 19: An apparatus for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the apparatus comprising: a memory; and at least one processor coupled with the memory, the processor operative: to detect that the system is at risk of shutdown due to memory usage exceeding a threshold; to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; to select at least one action of the set of possible actions; and to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein: the at least one processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions; and the at least one processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; selecting at least one action of the set of possible actions; and constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 20: A computer program product for use in managing a system comprising one or more computers, each computer comprising at least one hardware -2-YOR920161613US1Confirmation No. 7959 processor coupled to at least one memory, the computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code embodied therewith, said machine-readable program code comprising machine-readable program code configured: to detect that the system is at risk of shutdown due to memory usage exceeding a threshold; to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; to select at least one action of the set of possible actions; and to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein said machine-readable program code comprises machine-readable program code such that: the at least one hardware processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions; and the at least one hardware processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; selecting at least one action of the set of possible actions; and constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
Claim 21: The apparatus of claim 19, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 19: The method of claim 1, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 22: The computer program product of claim 20, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 19: The method of claim 1, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user.
Claim 23 and Claim 24: The apparatus of claim 19, wherein the processor is further operative, based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the system, by carrying out at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files. 
Claim 20: The method of claim 1, further comprising, based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files.
Claim 39: The apparatus of claim 19, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                            
                                                R
                                                 
                                                
                                                    
                                                        θ
                                                        ,
                                                        δ
                                                    
                                                
                                                =
                                                
                                                    
                                                        E
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                L
                                                
                                                    
                                                        θ
                                                        ,
                                                         
                                                        δ
                                                        
                                                            
                                                                X
                                                            
                                                        
                                                    
                                                
                                                =
                                                 
                                                
                                                    
                                                        ∫
                                                        
                                                            X
                                                        
                                                        
                                                    
                                                    
                                                        L
                                                         
                                                        
                                                            
                                                                θ
                                                                ,
                                                                δ
                                                                
                                                                    
                                                                        X
                                                                    
                                                                
                                                            
                                                        
                                                        d
                                                        
                                                            
                                                                P
                                                            
                                                            
                                                                θ
                                                            
                                                        
                                                        (
                                                        X
                                                        )
                                                    
                                                
                                            
                                        
where: 
                                            
                                                θ
                                            
                                         is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                            
                                                δ
                                            
                                         is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                            
                                                E
                                                _
                                                θ
                                            
                                         is an expectation over all population values of X and 
                                            
                                                d
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        θ
                                                    
                                                
                                            
                                         is a probability measure over an event space of X, parametrized by 0.
Claim 21: The method of claim 1, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                            
                                                R
                                                 
                                                
                                                    
                                                        θ
                                                        ,
                                                        δ
                                                    
                                                
                                                =
                                                
                                                    
                                                        E
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                L
                                                
                                                    
                                                        θ
                                                        ,
                                                         
                                                        δ
                                                        
                                                            
                                                                X
                                                            
                                                        
                                                    
                                                
                                                =
                                                 
                                                
                                                    
                                                        ∫
                                                        
                                                            X
                                                        
                                                        
                                                    
                                                    
                                                        L
                                                         
                                                        
                                                            
                                                                θ
                                                                ,
                                                                δ
                                                                
                                                                    
                                                                        X
                                                                    
                                                                
                                                            
                                                        
                                                        d
                                                        
                                                            
                                                                P
                                                            
                                                            
                                                                θ
                                                            
                                                        
                                                        (
                                                        X
                                                        )
                                                    
                                                
                                            
                                        
where: 
                                            
                                                θ
                                            
                                         is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                            
                                                δ
                                            
                                         is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                            
                                                E
                                                _
                                                θ
                                            
                                         is an expectation over all population values of X and 
                                            
                                                d
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        θ
                                                    
                                                
                                            
                                         is a probability measure over an event space of X, parametrized by 0.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24, 26-30, and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in
Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A,
Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the 

Step 1
According to the first part of the analysis, in the instant case, claim 19 is directed to system, and claim 20 is directed to a computer program product. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

	Regarding Claims 19 and 20
detect that the system is at risk of shutdown due to memory usage exceeding a threshold; 
to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold; 

to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions; 
select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions.
(The steps appear to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)
	
Regarding Claim 26
wherein selecting the at least one action comprises determining a sequence of actions wherein the sequence of actions collectively maximizes reward value although at least one action of the sequence does not individually maximize reward value. (The step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and mathematical concept. )

Regarding Claim 27
wherein a risk value corresponding to a given one of the set of possible actions is inversely proportional to a reward value for the given one of the set of possible actions.
(The step is understood to be a recitation mathematical concept.)

Regarding Claim 28

(These steps appears to be practically implementable in the human mind and math.)

Regarding Claim 29
wherein computing the one or more risk values further comprises optimizing the impact function based at least on assumed additivity thereof.
(These steps appears to be practically implementable in the human mind and math.)

Regarding Claim 30 
computing the one or more risk values further comprises solving the optimized impact function;
(The step appears to be practically implementable in the human mind and a recitation of math.)

Regarding Claim 37 
(The step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process)

Regarding Claim 38
wherein detecting that the system is at risk of shutdown is based at least in part on a real-time assessment of a cognitive state of a user. (The step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process)

Regarding Claim 39
wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
            
                R
                 
                
                    
                        θ
                        ,
                        δ
                    
                
                =
                
                    
                        E
                    
                    
                        θ
                    
                
                L
                
                    
                        θ
                        ,
                         
                        δ
                        
                            
                                X
                            
                        
                    
                
                =
                 
                
                    
                        ∫
                        
                            X
                        
                        
                    
                    
                        L
                         
                        
                            
                                θ
                                ,
                                δ
                                
                                    
                                        X
                                    
                                
                            
                        
                        d
                        
                            
                                P
                            
                            
                                θ
                            
                        
                        (
                        X
                        )
                    
                
            
        
where: 
            
                θ
            
         is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
            
                δ
            
         is a decision rule over which the risk function is calculated; 
L is a loss function; 
            
                E
                _
                θ
            
         is an expectation over all population values of X and 
            
                d
                
                    
                        P
                    
                    
                        θ
                    
                
            
         is a probability measure over an event space of X, parametrized by             
                θ
            
        .
(The step is understood to be a recitation mathematical concept.)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 19 and 20
	An apparatus for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the apparatus comprising: a memory; and at least one processor coupled with the memory, the processor operative:
construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system.
(These steps appear to be directed to mere instructions to implement an abstract idea or other exception on a computer or generic computer equipment (See MPEP 2106.05(f)).)
	the set of possible actions including adding memory, adding a file system, adding a processor, 
(This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “In cases where the existing RAM is too slow, it needs to be replaced, whereas capacity bottlenecks can be dealt with simply by adding more memory.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)
and deleting log files
(This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “capacity bottlenecks can be dealt with simply by adding more memory” and  Broadcom “It's good practice to periodically go through your log files that are not automatically purged and remove (or move) old ones that you will no longer need.” (“Drive Being Filled up with Log Files in the C:\Windows\System32\Logs\W3SVC1 Folder.” C, knowledge.broadcom.com/external/article/180490/c-drive-being-filled-up-with-log-files-i.html.) (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)

Regarding Claim 21 and 22
wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user. (Under broadest reasonable interpretation, interface configuration is interpreted as displaying information based on operating context and user cognitive state which is insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 23 and 24
wherein the processor is further operative, based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the system, by carrying out at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files. (This step appear to be directed to mere instructions to implement an abstract idea or other exception on a computer or generic computer equipment (See MPEP 2106.05(f)).)
	
	Regarding Claim 30
using dynamic programming
(This step appear to be directed to mere instructions to implement an abstract idea or other exception on a computer or generic computer equipment (See MPEP 2106.05(f)).)

Regarding Claim 35
wherein the set of possible actions further comprises applying a patch to a distributed application. (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “a program may not be written to work with multiple CPU streams, thus only utilizing a single core on a multicore processor. These issues are resolved through rewriting and patching software.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks))

Regarding Claim 36
wherein the reinforcement learning algorithm utilizes one or more data sources comprising at least one of: web forum discussions, chat sessions, and documentation. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 19 and 20
	An apparatus for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one 
construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system.
(These steps appear to be directed to mere instructions to implement an abstract idea or other exception on a computer or generic computer equipment (See MPEP 2106.05(f)).)
	the set of possible actions including adding memory, adding a file system, adding a processor, 
(This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “In cases where the existing RAM is too slow, it needs to be replaced, whereas capacity bottlenecks can be dealt with simply by adding more memory.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)
and deleting log files
(This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “capacity bottlenecks can be dealt with simply by adding more memory” and  Broadcom “It's good practice to periodically go through your log files that are not automatically purged and remove (or move) old ones that you will no longer need.” (“Drive Being Filled up with Log Files in the C:\Windows\System32\Logs\W3SVC1 Folder.” C, knowledge.broadcom.com/external/article/180490/c-drive-being-filled-up-with-log-files-Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks)

Regarding Claim 21 and 22
wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user. (Under broadest reasonable interpretation, interface configuration is interpreted as displaying information based on operating context and user cognitive state which is insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 23 and 24
wherein the processor is further operative, based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the system, by carrying out at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files. (This step appear to be directed to mere instructions to implement an abstract idea or other exception on a computer or generic computer equipment (See MPEP 2106.05(f)).)
	
	Regarding Claim 30
using dynamic programming
(This step appear to be directed to mere instructions to implement an abstract idea or other exception on a computer or generic computer equipment (See MPEP 2106.05(f)).)

Regarding Claim 35
wherein the set of possible actions further comprises applying a patch to a distributed application. (This step appears to be directed to resource utilization solutions which is well understood, routine, conventional as evidenced by Web “a program may not be written to work with multiple CPU streams, thus only utilizing a single core on a multicore processor. These issues are resolved through rewriting and patching software.” (Web. “The 5 Most Common Performance Bottlenecks.” Apica, 29 Nov. 2016, www.apicasystems.com/blog/5-common-performance-bottlenecks))

Regarding Claim 36
wherein the reinforcement learning algorithm utilizes one or more data sources comprising at least one of: web forum discussions, chat sessions, and documentation. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20, 23-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le").

Regarding Claim 19
Sivasubramanian discloses: An apparatus for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the apparatus comprising: 
a memory; and 
at least one processor coupled with the memory, the processor operative: 
to detect that the system is at risk of shutdown due to memory usage exceeding a threshold (“The method may also include receiving service level agreement (SLA) parameter values, as in 220… Examples of SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O resources, a quantity or percentage of available CPU resources, a number of connections to the shared resources, an amount or percentage of network bandwidth or throughput, an amount or percentage of available storage memory, and an amount or percentage of available execution memory. Resource quantities and/or percentages may in various embodiments be specified as mini mum allocations, maximum allocations, a guaranteed allocation, or a fixed allocation.” [Col 6 line 60] “In this example, after beginning execution of one or more of the requests, an agent of the service may determine if the resource utilization of the shared computing environment is consistent with the received SLA parameter values, as in 250. For example, the agent may be configured to determine the CPU utilization of each of the currently executing requests and to ascertain whether execution of any of the requests has resulted in the request exceeding its allocated share of the CPU capacity of the shared computing resources 130. In other embodiments, any or all of a service request rate… storage memory usage, a storage memory usage trend, execution memory usage, an execution memory usage trend, a service request return data Volume, a service request return data volume trend… or any other performance metric may be monitored to determine compliance with the received SLA parameter values.”); 
to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold ([Col 7 line 23 and Fig 3A-3C] “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260… As illustrated in FIG. 3A, the method may include determining an action that was previously estimated to be the best action to take for the current state, as in 300.”), 
to select at least one action of the set of possible actions ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”); and 
to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310. For example, if it is determined that one of the currently executing requests is consuming more of the CPU capacity than its SLA parameter values specify, the action may include changing an execution parameter to de-allocate one or more CPUs from execution of that request.”); 
wherein: 
the at least one processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions ([Col 8 line 35] “Once an action has been taken, the method may include determining the new state of the shared computing environment and/or determining the reward associated with having taken the action, as in 320. For example, the CPU utilization of each of the currently executing requests may be determined or the memory utilization of each of the currently executing requests may be determined. Using this information, a reward may be calculated for the action. In some embodiments, if the action improved the operation of the shared computing environment, with respect to the SLA parameter values, the reward value may be represented by a positive number, but if the action caused the situation to deteriorate, the reward value may be represented by a negative number.” Examiner interprets a negative reward value as a risk value.); and 
the at least one processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions ([Col 8 line 48] “As shown in 320, the new state and/or reward value may be stored for use in a Subsequent application of the RL technique, e.g., in a Subsequent iteration of the loop illustrated in FIG.2. In some embodiments, a value in a Q(s, a) reward table corresponding to the current state and action taken may be updated to reflect the effect of the action before execution continues in 330. If the action taken corrected the mismatch between the state of the shared computing environment and the specified SLA parameter values, the method illustrated in FIG.2 may continue to execute currently executing or pending requests, shown as the feedback loop from 260 to 240”).
	Sivasubramanian does not explicitly disclose: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files;
However, Le discloses in the same field of endeavor: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files ([Col 45 line 22] “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43] “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le. Doing so can manage a computing environment composed of diverse networks, computing devices, and storage devices.

Regarding Claim 20
Sivasubramanian discloses: A computer program product for use in managing a system comprising one or more computers, each computer comprising at least one hardware -2-YOR920161613US1 Confirmation No. 7959 processor coupled to at least one memory, the computer program product due to memory usage exceeding a threshold (“The method may also include receiving service level agreement (SLA) parameter values, as in 220… Examples of SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O resources, a quantity or percentage of available CPU resources, a number of connections to the shared resources, an amount or percentage of network bandwidth or throughput, an amount or percentage of available storage memory, and an amount or percentage of available execution memory. Resource quantities and/or percentages may in various embodiments be specified as mini mum allocations, maximum allocations, a guaranteed allocation, or a fixed allocation.” [Col 6 line 60] “In this example, after beginning execution of one or more of the requests, an agent of the service may determine if the resource utilization of the shared computing environment is consistent with the received SLA parameter values, as in 250. For example, the agent may be configured to determine the CPU utilization of each of the currently executing requests and to ascertain whether execution of any of the requests has resulted in the request exceeding its allocated share of the CPU capacity of the shared computing resources 130. In other embodiments, any or all of a service request rate… storage memory usage, a storage memory usage trend, execution memory usage, an execution memory usage trend, a service request return data Volume, a service request return data volume trend… or any other performance metric may be monitored to determine compliance with the received SLA parameter values.”); to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold ([Col 7 line 23 and Fig 3A-3C] “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260… As illustrated in FIG. 3A, the method may include determining an action that was previously estimated to be the best action to take for the current state, as in 300.”), to select at least one action of the set of possible actions ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”); and to construct a service request implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310. For example, if it is determined that one of the currently executing requests is consuming more of the CPU capacity than its SLA parameter values specify, the action may include changing an execution parameter to de-allocate one or more CPUs from execution of that request.”); wherein said machine-readable program code comprises machine-readable program code such that:  the at least one hardware processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding to each respective one of the set of possible actions ([Col 8 line 35] “Once an action has been taken, the method may include determining the new state of the shared computing environment and/or determining the reward associated with having taken the action, as in 320. For example, the CPU utilization of each of the currently executing requests may be determined or the memory utilization of each of the currently executing requests may be determined. Using this information, a reward may be calculated for the action. In some embodiments, if the action improved the operation of the shared computing environment, with respect to the SLA parameter values, the reward value may be represented by a positive number, but if the action caused the situation to deteriorate, the reward value may be represented by a negative number.” Examiner interprets a negative reward value as a risk value.); and the at least one hardware processor is operative to select at least one action by selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions ([Col 8 line 48] “As shown in 320, the new state and/or reward value may be stored for use in a Subsequent application of the RL technique, e.g., in a Subsequent iteration of the loop illustrated in FIG.2. In some embodiments, a value in a Q(s, a) reward table corresponding to the current state and action taken may be updated to reflect the effect of the action before execution continues in 330. If the action taken corrected the mismatch between the state of the shared computing environment and the specified SLA parameter values, the method illustrated in FIG.2 may continue to execute currently executing or pending requests, shown as the feedback loop from 260 to 240”).
Sivasubramanian does not explicitly disclose: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files;
However, Le discloses in the same field of endeavor: possible actions including adding memory, adding a file system, adding a processor, and deleting log files ([Col 45 line 22] “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43] “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le. Doing so can manage a computing environment composed of diverse networks, computing devices, and storage devices.

Regarding Claim 23
Sivasubramanian in view of Le discloses: The apparatus of claim 19, wherein the processor is further operative, based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the ([Col 8 line 4], Sivasubramanian), by carrying out at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files ([Col 45 line 22], Le “Since a single computer can generally run only one operating system at a time, the only way to expand Volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer.” [Col 11 line 43], Le “When the session ends and the Snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”).

Regarding Claim 24
Claim 24 is a computer program product Claim corresponding to the apparatus Claim 23 and is rejected on the same grounds.

Regarding Claim 27
Sivasubramanian in view of Le discloses: The apparatus of claim 26, wherein a risk value corresponding to a given one of the set of possible actions is inversely proportional to a reward value for the given one of the set of possible actions ([Col 5 line 10], Sivasubramanian “If the action was beneficial, a positive reward may be received. Otherwise, a negative reward may be received. In other words, in some embodiments, the sign of the reward signifies whether it was beneficial or detrimental to the environment.”).

Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le") and Hiltunen et al. (US 7536595, hereinafter "Hiltunen").

Regarding Claim 28
Sivasubramanian in view of Le discloses: The apparatus of claim 25.
Sivasubramanian in view of Le does not explicitly discloses: wherein computing the one or more risk values comprises determining an overall impact function for the set of possible actions, wherein the impact function is determined based on at least one of: an expectation over values of a vector of observations stochastically drawn from a population; and a probability measure over the event space of the vector of observations, parameterized by a fixed state of the system.
However, Hiltunen discloses in the same field of endeavor: The apparatus of claim 25, wherein computing the one or more risk values comprises determining an overall impact function for the set of possible actions, wherein the impact function is determined based on at least one of: an expectation over values of a vector of observations stochastically drawn from a population ([Col 26 line 32], Hiltunen “The cost function can comprise a rate cost component and an impulse cost component. The recursively-determined, substantially optimal, multiple-step recovery action can involve evaluating an equation:” Examiner interprets the cost function as an impact function.); and a probability measure over the event space of the vector of observations, parameterized by a fixed state of the system ([Col 26 line 46], Hiltunen “V(s.{Pfh) is a lowest calculated cost for a sequence of recovery actions for a system starting in a state (S.Pfh }); fh is a hypothesized fault of a set of possible fault hypotheses FH:” Examiner interprets fh as a probability measure.).
	It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le and Hiltunen. Doing so can determine fault hypothesis and automatically initiating a recovery action to correct the fault.

Regarding Claim 29
Sivasubramanian in view of Le and Hiltunen discloses: The apparatus of claim 28, wherein computing the one or more risk values further comprises optimizing the impact function based at least on assumed additivity thereof ([Col 26 line 29], Hiltunen “In certain exemplary embodiments, the recursive determination of the substantially optimal, multiple-step recovery action comprises making an attempt to minimize a cost function.” Examiner interprets the minimizing the cost as optimizing the impact function.).

Regarding Claim 30
Sivasubramanian in view of Le and Hiltunen discloses: The apparatus of claim 29, wherein computing the one or more risk values further comprises solving the optimized impact function at least in part using dynamic programming ([Col 17 line 30], Hiltunen “If the problem is cast in the POMDP framework with a total-cost criterion, the mincost for all states can be computed as a solution of a Bellman dynamic programming recursion.”).

Claim 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le") and Luo et al.(US 20100333167, hereinafter "Luo").

Regarding Claim 26
Sivasubramanian in view of Le discloses: The apparatus of claim 19.
Sivasubramanian in view of Le does not explicitly discloses: wherein selecting the at least one action comprises determining a sequence of actions wherein the sequence of actions collectively maximizes reward value although at least one action of the sequence does not individually maximize reward value.
However, Luo discloses in the same field of endeavor: wherein selecting the at least one action comprises determining a sequence of actions wherein the sequence of actions collectively maximizes reward value although at least one action of the sequence does not individually maximize reward value ([Para 0080], Luo “There are different approaches to calculate the optimal policy and to maximize the rewards obtained over time. One technique is the Q-learning technique which uses a recursive algorithm to estimate a value function. The algorithm forms a Q table in which rows are states and columns are actions. An agent in each state s chooses an action a, observes the reward r and goes to the next state s'. It then updates the estimated Q value as follows:” Examiner interprets Q leaning as maximizing a reward value with a sequence of actions (i.e. columns of actions)).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le and Luo. Doing so can balance security risk and system performance cost (Para 0072, Luo).

Regarding Claim 36
Sivasubramanian in view of Le and Luo discloses: The apparatus of claim 19, wherein the reinforcement learning algorithm utilizes one or more data sources comprising at least one of: web forum discussions, chat sessions, and documentation ([Para 0066], Luo “Thus, the environment state information stored in the violation report data structure 422, exception report data structure 424, resource utilization data structure 426, and access log data structure 428, is collected by the rule engine 460, the exception handler 483, and the log module 486 for data access objects in data model module 485.” Examiner interprets the reports as documentation.).

Claim 21, 22, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le") and Kim et al.(US 20170003861, hereinafter "Kim").

Regarding Claim 21
([Col 29 Line 16], “In certain exemplary embodiments, via one or more user interfaces 9600, such as a graphical user interface, a user can view a rendering of information related to monitoring network conditions, determining a probability of a fault hypothesis, and/or automatically initiating a recovery action related to the fault hypothesis.” Examiner interprets the action as a service request) 
Sivasubramanian in view of Le does not explicitly disclose: a cognitive state of a user.
Hoowever, Kim discloses in the same field of endeavor: a cognitive state of a user ([Para 0003] Kim “determining, by a user assessment module of the computer system, a cognitive state of a user of an application executed by the computer system and associated with the cognitively aware control, and selecting a second action in response to the input to the cognitively aware control”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le and Kim. Doing so can select an action based on a cognitive state of the user (Abstract, Kim).

Regarding Claim 22
Claim 22 is a computer program product Claim corresponding to the apparatus Claim 21 and is rejected on the same grounds.

Regarding Claim 37
Sivasubramanian in view of Le and Kim discloses: The apparatus of claim 19, wherein detecting that the system is at risk of shutdown is based at least in part on a cognitive state of a user ([Para 0079], Kim “a provider of system security services can compare every user action to the user database, and assign a level of risk associated with the action given the user's cognitive state, and outcomes that have occurred for other users presenting this cognitive state and taking a current action.”)

Regarding Claim 38
Sivasubramanian in view of Le and Kim discloses: The apparatus of claim 19, wherein detecting that the system is at risk of shutdown is based at least in part on a real-time assessment of a cognitive state of a user ([Para 0079] Kim “As a result, the computer system is enabled with dynamic security levels, given the current cognitive state, and appropriate mitigation actions are deployed accordingly.”).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Le et al.(US 7606868, hereinafter "Le") and Inamdar (US 20140123125, hereinafter "Inamdar").

Regarding Claim 35

Sivasubramanian in view of Le does not explicitly disclose: wherein the set of possible actions further comprises applying a patch to a distributed application.
However, Inamdar discloses in the same field of endeavor: wherein the set of possible actions comprises applying a patch to a distributed application.
wherein the set of possible actions comprises applying a patch to a distributed application ([Para 0013], “A patch targeting a distributed application may be divided into multiple distinct portions according to function, content and target.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Le and Inamdar. Doing so can obtain a patched management server (Abstract, Inamdar).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Le et al. (US 7606868, hereinafter "Le") and Geibel et al. ("Risk-Sensitive Reinforcement Learning Applied to Control under Constraints", hereinafter "Geibel").

Regarding Claim 39
Sivasubramanian in view of Le discloses: The apparatus of claim 19, 
Sivasubramanian in view of Le does not explicitly discloses: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                
                    θ
                
             is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                
                    δ
                
             is a decision rule over which the risk function is calculated; 
L is a loss function; 
                
                    E
                    _
                    θ
                
             is an expectation over all population values of X and 
                
                    d
                    
                        
                            P
                        
                        
                            θ
                        
                    
                
             is a probability measure over an event space of X, parametrized by                 
                    θ
                
            .

However, Geibel discloses in the same fields of endeavor: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                
                    θ
                
             is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                
                    δ
                
             is a decision rule over which the risk function is calculated; 
L is a loss function; 
                
                    E
                    _
                    θ
                
             is an expectation over all population values of X and 
                
                    d
                    
                        
                            P
                        
                        
                            θ
                        
                    
                
             is a probability measure over an event space of X, parametrized by                 
                    θ
                
            .
([Section 4.1 Risk minimization] “With this construction of the cost function ¯r, an episode of states, actions and costs starting at some initial state x contains exactly once the cost of ¯r = 1 if an error state occurs in it. If the process does not enter an error state, the sequence of ¯r-costs contains zeros only. Therefore, the probability defining the risk can be expressed as the expectation of a cumulative return.                 
                    
                        
                            p
                        
                        
                            π
                            
                                
                                    x
                                
                            
                        
                    
                    =
                    E
                     
                    
                        
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                ∞
                                            
                                        
                                        
                                            
                                                
                                                    γ
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                             
                        
                    
                     
                    
                        
                            x
                        
                        
                            0
                        
                    
                    =
                    x
                    ]
                
            ” Examiner interprets Equation 7 computing risk and                
                     
                    γ
                     
                    a
                    s
                     
                    θ
                     
                    a
                     
                    f
                    i
                    x
                    e
                    d
                     
                    s
                    t
                    a
                    t
                    e
                     
                    o
                    f
                     
                    n
                    a
                    t
                    u
                    r
                    e
                     
                    a
                    n
                    d
                     
                    
                        
                            r
                        
                        
                            i
                        
                    
                     
                    a
                    s
                     
                    δ
                     
                    a
                     
                    d
                    e
                    c
                    i
                    c
                    i
                    t
                    i
                    o
                    n
                     
                    r
                    u
                    l
                    e
                
            )
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Le, and Geibel. Doing so can implement a reinforcement algorithm that formulates risk (Abstract, Geibel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121